ACCEPTED
                                                                                                04-15-00691-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                           11/6/2015 4:14:49 PM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK


                                 NO. 04-15-00691-CV

                                                       FILED IN
                      Fourth Court of Appeals 4thSANCOURT  OF APPEALS
                                                      ANTONIO, TEXAS
                        San Antonio, Texas 11/6/2015 4:14:49 PM
                                                    KEITH E. HOTTLE
__________________________________________________________________
                                                         Clerk

      ARMANDO HERNANDEZ and NANCY HERNANDEZ, Appellants,
                                             V.
         MARIO SALDIVAR and FERNANDO SALDIVAR, Appellees.
_____________________________________________________________________________________

           APPELLEES’ RESPONSE TO APPELLANTS’ MOTION
            TO EXTEND TIME TO FILE NOTICE OF APPEAL
_____________________________________________________________________________________________

       On appeal from the 150th Judicial District Court, Bexar County, Texas
                            Case No. 2014-CI-17077
                    Honorable Barbara Nellermoe, Presiding
____________________________________________________________________________________________

                                        Jeffrey A. Hiller
                                        State Bar No. 00790883
                                        jhiller@ccn-law.com
                                        CACHEAUX, CAVAZOS & NEWTON, LLP
                                        333 Convent Street
                                        San Antonio, Texas 78212
                                        (210) 222-1642
                                        Royal B. Lea, III
                                        State Bar No. 12069680
                                        royal@binghamandlea.com
                                        BINGHAM & LEA, P.C.
                                        319 Maverick Street
                                        San Antonio, Texas 78212
                                        (210) 224-1819

                                        COUNSEL FOR APPELLEES,
                                        MARIO SALDIVAR AND FERNANDO
                                        SALDIVAR
                                Introduction

    The Court should deny the Motion to Extend for two reasons. First,

Appellants offer no reason or excuse at all for failing to file the notice of

appeal on time.    And second, Appellants should not rewarded for their

conduct described below.

                                 Argument

      First, Appellants offer no reason or excuse for failing to file a notice

of appeal within ninety days of the judgment. They offer the excuse that

their counsel miscalculated the deadline for filing a supplement to a motion

for new trial in the trial court.         But nothing about that excuse or

miscalculation provides any reason or excuse for their not timely filing a

notice of appeal on or by the 90-day deadline for filing a notice of appeal

(after filing a motion for new trial) in this Court. There is simply no reason

offered for why Appellants failed to file a timely notice of appeal. Without

even the attempt to explain their failure to meet the deadline, the Motion to

Extend should be denied.

      Second, Appellants seek leave to file a late notice to appeal the Hon.

Barbara Nellermoe’s order granting final summary judgment against them

for fraud, conspiracy and breach of fiduciary duty, among other things.

Given the extraordinary facts of this case, and the unparalleled duplicitous


                                      2
conduct by the Herandezes, leave should be denied. This Court has some

familiarity with the underlying circumstances. See case numbers 04-15-

00129-CV and 04-15-00132-CV in this Court.

      Armando Hernandez is an admitted, infamous, treacherous thief who

used the Catholic Church to victimize the Saldivars and their family. He not

only betrayed the Saldivar’s trust and stole the Saldivars’ family savings and

business funds, but he (with the assistance of Nancy Hernandez) violated

trial court orders and used the Saldivars’ stolen funds to hire lawyers (no

doubt, including their recently hired counsel) to escape the consequences of

his admittedly criminal conduct.

      In fact, Armando Hernandez has been charged and is being prosecuted

by the United States of America in Case No. 15-cr-00185, styled United

States of America v. Armando Jesus Hernandez, United States District Court

for the Western District of Texas, San Antonio Division.        In that case,

Hernandez has pleaded guilty, and has already admitted he stole $45M from

the Saldivars, and owes them at least that much. A copy of the written plea

agreement between Hernandez and the United States Government in which

Hernandez admits he owes the Saldivar family more than $45 million in

restitution is submitted with this Response.

      Although Appellants offer no explanation for missing the deadline for

filing a notice of appeal, they do refer to their untimely supplement to their
                                      3
motion for new trial in the trial court. In their motion for new trial, they say

they owe the Saldivars less than the $36 million awarded in the summary

judgment. In fact, now in their late filed supplemental motion for new trial

they say the overpaid the Saldivars by mere $4 million. Appellees ask the

Court to take judicial notice of the motion the Appellants filed in the trial

court on November 3, 2015, not for the truth of what the Hernandezes say,

but only to see the glaring inconsistency between that motion and the guilty

plea in federal court. The Hernandezes entirely fail to tell this Court (and

entirely failed to tell the trial court) that Armando Hernandez has already

admitted in his guilty plea in his federal criminal case that the actual amount

they owe is more than $45 million. Amazingly, the Hernandezes say in their

November 3 Motion in the trial Court they gave the FBI the documents that

show their overpayment by more than $4 million, but entirely fail to mention

or explain the guilty plea and admission of restitution of more than $45

million.

      The Hernandezes chose to use the time since they hired their new

counsel to misdirect the trial Court with a story about why they owe less than

$36 million when, in fact, there is a judicial admission in federal court that

they actually owe more than $36 million. They should not be rewarded for

their duplicity.

      As they have done throughout this litigation (after repeatedly invoking
                                       4
their Fifth Amendment privilege and refusing to testify or provide any

information), the Hernandezes essentially ask the Courts to give them more

time after they have waited until after the last minute to hire lawyers. And

then the Hernandezes once again show their utter inability to show any

candor to the Court. Leave should be denied.

                                   Prayer for Relief

       Accordingly, Appellees respectfully request this Honorable Court to d e n y

l e a v e t o extend the time for A p p e l l a n t s ’ f i l i n g o f t h e i r Notice of

Appeal. Appellees pray for such other and further relief, at law or in equity, as

to which they shall show themselves justly entitled.




                                             5
Respectfully submitted,
Cacheaux, Cavazos, & Newton, LLP
333 Convent Street
San Antonio, Texas 78205
(210) 222-1642 Telephone
(210) 222-2453 Facsimile
jhiller@ccn-law.com

Bingham & Lea, P.C.
319 Maverick Street
San Antonio, Texas 78212
(210) 224-1819 Telephone
(210) 224-0141 Facsimile
royal@binghamandlea.com


By: /s/ Royal B. Lea, III
    JEFFREY A. HILLER
    State Bar No. 00790883
    ROYAL B. LEA, III
    State Bar No. 12069680

ATTORNEYS FOR APPELLEES
MARIO SALDIVAR and FERNANDO
SALDIVAR




 6
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been forwarded on this 6th day of November, 2015, via the electronic service system
provided through Texas.gov to Appellees’ counsel and all other counsel in this matter:

Ricardo G. Cedillo                            Gilberto A. Siller
rcedillo@lawdcm.com                           gsiller@sillerlaw.com
Isaac J. Huron                                THE SILLER LAW FIRM
ihuron@lawdcm.com                             1580 S. Main Street, Ste. 200
DAVIS, CEDILLO & MENDOZA INC                  Boerne, Texas 78006
755 E. Mulberry Ave., Ste. 500
San Antonio, Texas 78212                      Receiver

Counsel for Appellants,
Armando Hernandez and Nancy
Hernandez

                                           /s/ Royal B. Lea, III
                                          JEFFREY A. HILLER
                                          ROYAL B. LEA, III




                                          7
                       IN THE VNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TE AS
                               SAN ANTONIO DIVISION

UC'IITED STATES OF AMERICA,                        )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )   CRIMINAL NO. SA-15-CR-185-DAE
                                                   )
                                                   )
ARMANDO JESUS HERNANDEZ LEAL, )
                                                   )
               Defendant.                          )


                                     PLEA AGREEMENT

       The T:nited States Attorney for the Western District of T xas, by and through the

undersigned Assistant United States Attorney, and the Defend t, ARMANDO JESUS

HERNANDEZ LEAL, personally and by and through Alfonso                  abanas, Attorney for the

Defendant, enter into the following plea bargain at,'l'eement pursuant to Rule ll(c)(l), l'ederal

Rules of Criminal Procedure:

Defendant's Agreement to Plead Guiltv

       Defendant agrees to plead guilty to Count Eight of the Supe seding Indictment, whi~h

charges him with the offense of money laundering, in violation of Tit e 18, United States Code

§§!956(a)(l)(B) and 2, on or about November 27,2013.

       Punishment

      The offense to which the Defendant is pleading guilty carries th following penalties:

              a. Maximum prison term: 20 years

              b. Maximum fine: $250,000.00

              c. Maximum term of supervised release: 3 years

                                               I
r-----------------------------------------------------------------------------------------------




                             e. A mandatory monetary assessment in the amount of $100.00.

                     Any term of imprisonment is not subject to parole.

                     Advice of Rights, Collateral Consequences, and Waiver of Rights

                     The Defendant understands that he has the following rights:

                     I. The right to plead not guilty, or having already so pleaded, to persist in that plea;

                     2. The right to a trial by jury;

                     3. The rights at trial to confront and cross-examine adverse witnesses; to be protected

                     from compelled     selt~incrimination   (the right to remain silent); to testify and present

                     evidence; and to compel the attendance of witnesses;

                     4. The right to be represented by counsel-and if necessary to have the court appoint

                     counsel at public expense-at trial and at every other stage of the proceeding.

                    By pleading guilty, the Defendant understands that he waives and gives up the first three

             categories of the rights listed above: the right to plead not guilty, the right to a jury trial, and the

             rights to confront and cross-examine adverse witnesses, to remain silent, Lo testify and present

             witnesses, and to compel the attendance of witnesses at trial. By pleading guilty the Defendant

             gives up his right to remain silent and convicts himself; there will be no jury trial; no witnesses to

             prove guilt; no cross-examination or confrontation of witnesses; no opportunity to testifY and

             present evidence; and no opportunity to compel the attendance of witnesses. The Court may

             require the Defendant to answer truthfully questions about the offense, and the Defendant may be

             prosecuted if he knowingly makes false statements or gives false answers.

                    The Defendant understands that in addition to the punishment described above, his guilty

             plea and conviction may have other or collateral consequences.             These consequences may

             adversely affect such things as the Defendant's right to possess firearms, the right to vote, as well

                                                                2
as the immigration status of a defendant who is not a U.S. Citizen. For example, a plea of guilty

could result in the loss of a defendant's visa, permanent resident alien status, or other basis for

being in the U.S., the deportation or removal of the defendant from the United States, the denial of

naturalization, or the ability to ever lawfully enter the U.S.     Defendant has discussed with his

attorney the punishments and consequences of pleading guilty, understands that not all of the

consequences can be predicted or foreseen, and still wants to plead guilty in this case.

       In addition to giving up the rights described above, the Defendant agrees to give up and

waive the following:

       Pretrial Motions: The Defendant understands that he could raise a number of issues and

       challenges by pretrial motion, including motions to suppress evidence and to dismiss the

       charges against him. By ente1ing into this agreement and pleading guilty, the Defendant

       agrees to give up any and all claims he has made or might have made by pretrial motion,

       and agrees to the dismissal of any motions that currently are pending.

       Discovery: In addition to waiving pretrial motions, the Defendant agrees to give up and

       waive any claims he may have now or may acquire later to any information possessed by

       the prosecution team that might be subject to disclosure under discovery rules, including

       the Federal Rules of Criminal Procedw·e, the      .lenck~   Act, local court rules, and Court

       Orders, including inf01mation that might be considered exculpatory or impeaching under

       Brady v. Maryland, and Giglio v. United States.

       Appeal: Ibe Defendant agrees to waive and give up his right to appeal his conviction or

       sentence on any ground, except in a case in which the sentence imposed by the Court is

       greater than the maximum sentence authorized by statute.

       Collateral Attack: The Defendant agrees to waive and give up his right to challenge his

                                                 3
       conviction or sentence in a post-conviction collateral challenge, including but not limited

       to a proceedings pursuant to 28 U.S.C. §§ 2241 and 2255; except, the Defendant does not

       waive his right to raise a challenge based on ineffective assistance of counsel and

       prosecutorial misconduct. In the event the Defendant makes such a claim, he hereby agrees

       to waive any claim of attorney/client privilege arising from counsel's representation.

       Attorneys' Fees: The Defendant hereby stipulates and agrees that he is not entitled to and

       shall not seek from the United States any attorneys' fees he incurred in connection with this

       prosecution.

       Defendant's Agreement on Restitution

       The Defendant agrees to be held liable to pay restitution to the Saldivar family in lhe

       amount of $45,868,260.69.

       Defendant's Agreement to Cooperate

       The Defendant agrees to cooperate with the U.S. Attorney's Office, and with law

enforcement agents as directed by the U.S. Attorney's Office, as follows:

       Defendant agrees to make a good faith effort to pay any fine, forfeiture, or restitution

       ordered by the Court.

       Before or after sentencing, the Defendant agrees to provide, upon request by the Court, the

       U.S. Attorney's Office, or the U.S. Probation Office, in whatever form requested, accurate

       and complete financial information, and to submit sworn statements and give depositions

       under oath concerning all assets and his ability to pay.

       The Defendant also agrees to surrender and release any assets, money, or other property,

       whether or not derived from the commission of crimes, as well as any infonnation about

       said assets, in order to satisfy any fine, forfeiture or restitution order entered by the Court.

                                                  4
        This includes signing any waivers, consents, or releases required by third parties.

        The Defendant agrees to identify any transfer of assets made for the purpose of evading or

        defeating financial obligations, and to refrain from making any such transfers.

        If the Defendant agrees to restitution, or if the Court orders restitution, the Defendant

        agrees to the immediate sale of any properties he owns and that the proceeds of those sales

        shall be applied to any order of restitution. Defendant agrees to take any reasonable

       actions requested by the government to facilitate payment of restitution.

The Defendant further agrees to cooperate \vith the U.S. Attorney's Office and law enforcement

authorities as requested in the investigation and prosecution of other criminal offenses. That

cooperation includes, but is not limited to, the foiiO\ving:

        I.   Provide complete and truthful information to the U.S. Attomey's Otlice and law

       enforcement officers about Defendant's knowledge of any and all criminal activities of all

       persons, including all documents or other materials requested by the government,

       including permission to access materials held by third parties;

       2. Provide truthful testimony in any grand jury, trial or other proceeding;

       3. Request continuances of sentencing hearings as necessary, until the cooperation has

       been completed;

       4. Disclose any contacts \vith co-defendants or subjects of any investigation, including

       altorneys and others acting on their behalf;

       5. Refrain from committing any additional criminal offenses, and comply with conditions

       of release imposed by the Court;

       6.    Cooperate \vith the government to identify, surrender, and forfeit any assets the

       Defendant obtained directly or indirectly from or used to facilitate illegal conduct.

                                                  5
       In exchange for Defendant's cooperation in the investigation ami prosecution of other

offenses, the United States Attorney's Office for the Western District of Texas agrees that:

       1.   The government will not use any truthful statements, testimony or information

       provided by the Defendant pursuant to this agreement against the Defendant at sentencing

       or as the basis for further prosecution, except as provided below.

       Exceptions: (A) Absent written moditlcation, this agreement not to usc statements docs not

       apply to information pertaining to any death, sexual assault, murder or felony crime of

       violence; (B) Statements or information may be used in: (I) cross-examination or rebuttal

       in any proceeding in which the Defendant makes a statement; (ii) any prosecution against

       the Defendant for perjury, making false statements, or obstruction of justice; (iii) in

       response to any motion or pleading made by the Defendant where the information is

       relevant to an issue raised by the Defendant; (iv) for any purpose if the Defendant breaches

       this agreement; or (v) submission to the Court or Probation Office for any purpose other

       than calculating the advisory Guideline range or determining appropriate sentence.

       2. At the time of sentencing, and after the imposition of sentences if the U.S. Attorney's

       Oflice determines that circumstances warrant, the government will make known to the

       sentencing court the nature and extent of the Defendant's cooperation and assistance to law

       enforcement authorities. It is within the sole discretion of the U.S. Attorney's Office to

       determine whether to file motions pursuant to 18 U.S.C. § 3553(e), U.S.S.G. SKI.l, and/or

       Rule 35, Federal Rules of Criminal Procedure, requesting the sentencing court to depart

       from a supervisory guidelines range, impose sentence below a mandatory punishment, or

       reduce a sentence already imposed, and if so, the extent of such departure, variance or

       reduction of sentence. The Defendant understands that the decision to seek a reduced

                                                6
       sentence is not contingent upon the conviction of any other person, and further, that the

       extent of any departure, variance or reduction of sentence is within the sole discretion of

       the Court.

Government's Agreement

       In exchange for Defendant's agreement to plead guilty, waive the rights listed above, and to

cooperate, the United States Attorney's Office for the Western District of Texas agrees to the

following:

       Forebear Filing Charges: The government agrees that it shall 110t pursue additional

       charges against the Defendant that arise from the facts surrounding the commission of this

       ofiensc and which are known or which reasonably could have been known to the U.S.

       Attorney's Office prior to entering this plea bargain agreement, or which are disclosed by

       the Det(mdant during his truthful debriefing or cooperation with the U.S. Attorney's Office.

       Sentencing: Subject to the government's obligation to provide all relevant information to

       the sentencing court, and to the extent consistent with that information, the government

       agrees as follows:

              Acceptance of Responsibility: The government will recommend that the

              Defendant receive a three level downward adjustment for acceptance of

              responsihi lity.

              Sentence Recommendation: The government will recommend that the Court

              impose a sentence at the low end of the Sentencing Guideline range found by the

              Court.

              Forfeiture: In the interests of providing full restitution to the victims of this

              offense, the Government will forgo any forfeiture as set out in the indictment.

                                                7
        Regarding the imposition of sentence, the Defendant understands that the Court decideR the

        punishment that will be imposed. The Court shall determine the sentence to be imposed in

        accordance with 18 U.S.C. § 3553(a), after considering the application of the Sentencing

        Guidelines. The Guidelines are advisory and not binding, although the Court is required

       to consider them. Any prediction or estimate of the probable sentencing range or

       ultimate sentence that rna)' be imposed, whether from the government, bislber

        attorney, or the Probation Office, is not a promise, is not binding, and is not an

        inducement for the Defendant's guilty plea or waivers. The Defendant will not be

        permitted to withdraw his guilty plea because the sentence imposed differs from the

       sentence he/she expected or hoped for.

Notwithstanding the above provisions, both the government and the Defendant reserve the rights

to: (1) inform the U.S. Probation Office and the Court of all information relevant to determining

sentence; (2) dispute facts relevant to sentencing; (3) seek resolution of disputed facts or factors in

conference with opposing counsel and the U.S. Probation Office; (4) allocute at sentencing

(consistent with promises by the government concerning recommended findings and punishment);

and (5) request the Court to depart from the applicable supervisory guideline range based upon

aggravating or mitigating factors.

       Breach of Agreement

       In the event the Defendant violates or breaches any of the terms of the plea agreement,

including his agreement to cooperate, the government will be released from its obligations under

this agreement and in its sole discretion may do any or all of the following:

       I. Move to set aside the Defendant's guilty plea and proceed on charges previously filed

       and any additional charges;

                                                  8
                  2. Use against the Defendant any statements or information provided by Defendant

                  during the course of his cooperation, at sentencing or in any prosecution;

                  3. Seek additional charges based on false statements, perjury, obstruction of justice, or

              any other criminal acts committed by Defendant before or during his cooperation,

              including offenses disclosed during Defendant's cooperation;

              4. Seek to revoke or modiJY conditions of release;

              5. Decline to tile a motion for a reduced sentence.

      Defendant's breach ofthis agreement wilJ not entitle him to withdraw a guilty plea already entered.

      Factual Basis for the Guilty Plea

              If the Defendant went to trial on the charge to which he agrees to plead guilty, the

      Defendant agrees that the government's evidence would prove the following, establishing proof

      beyond a reasonable doubt of each of the elements of the crime charged:

';r           In 2006, ARMANDO JESUS HERNANDEZ LEAL (hereinafter HERNANDEZ)

(     presented Mario Saldivar (hereinafter M. Saldivar) with what HERNANDEZ purported to be an

      investment opportunity through the company, Investment Professionals, Inc. (!PI) located in San

      Antonio, Texas.         HERNANDEZ told M. Saldivar that Sunport Capital, an investment ±lrm

      which HERNANDEZ claimed that he had 15% ownership in, would service M. Saldivar's account

      with !PI.      The trust M, Saldivar had in HERt'lANDEZ was instrumental in Saldivar's decision to

      invest with IPI through Sunport Capital. In 2006, M. Saldivar invested $500,000.

             M. Saldivar made subsequent investments with IPJ through HERNANDEZ. In addition,

      1\1. Saldivar's two brothers, Jorge Saldivar and Femando Saldivar, also businessmen, decided to

      invest with HERNANDEZ.             M. Saldivar's mother Myrthala Saldivar and M. Saldivar's

      brother-in-law, Jorge Calderon, also invested with HERNAJ\DEZ. Between 2005 and 2014, M.

                                                         9
     Saldivar and his family invested approximately $50 million with HERNANDEZ. During this

     time, HERNANDEZ emailed monthly account statements to M. Saldivar.                  The account

     statements were provided toM. Saldivar in an English language format. M. Saldivar's primary

     language is Spanish and he has limited understanding of English. Based on the account statements,

     M. Saldivar and his family continued to invest money with HERNA~DEZ.

            On or about November 4, 2013, M. Saldivar received an email from HERNANDEZ's

     gmail accotmt containing an attached Account Statement for M. Saldivar's company, Asser

     Global, Inc., for the month of October 2013. The Account Statement had an IPI letterhead and

    listed Sunport Capital as the office servicing the account and Pershing Securities Corp. as the

    clearance agent. The Account Statement provided a listing of the asset allocation, portfolio

    holdings, and transactions forM. Saldivar's investment. M. Saldivar's margin debt was listed as

    $65 million on the first page of the statement.      The margin debt had a 6% interest rate.

    HERNANDEZ led M. Saldivar to believe he owed monthly interest payments on this margin debt
\   that had been extended to him by Pershing Securities Corp. In fact, and unknown to M. Saldivar,
I   the Account Statement attached to the email was fraudulent in its entirety and had been

    manufactured by HERNADNEZ to induce M. Saldivar's payment~.

           On or about November 13, 2013, M. Saldivar sent a wire transfer from his bank account in

    Mexico in the amount of$50,000 to a Frost Bank account own~d by Capital in Movement, LLC.

    Capital in Movement is a company that is controlled by HERNANDEZ. On or about November

    14, 2013, M. Saldivar sent a wire transfer Jrom his bank account in Mexico in the amount of

    $50,000 to the Capital in Movement, LLC account. These wire transfers represented a portion of

    the monthly interest payments on the margin debt M. Saldivar believed had been extended to him

    by Pershing Securities. M. Saldivar believed Capital in Movement, LLC was collecting these

                                                   10
 payments as an Advisor of Sunport Capital. M. Saluivar expected these interest payments to be

 made to Pershing Securities.

        In 2014, HERNANDEZ subsequently admitted that he had been committing a fraud on the

 Saldivar family and that he was responsible for the loss of the Saldivar family funds.

 HERNANDEZ asked M. Saldivar for forgiveness and requested he take care of HERNANDEZ's

 wife and children. M. Saldivar told HERNANDEZ he was forgiven, but requested a setllement

 be handled through their attorneys.     On September 12, 2014, HERNANDEZ sent a formal

 confession from his HERNANDEZj.hernandez@gmail.com email account to members of the

 Saldivar family and his wife, which read as follows [Email has been translated from Spanish to

English]:

        "Dear family,

       I would like to offer you an apology and admit to the following:

1.     I asked you to send money through accounts in Mexico and the United States to have it

invested in your accounts.

2.     The money was not invested in any way.

3.     The investments shown on the statements sent to your emai I addresses do not exist, nor are

they under the company shown in the statement.

4.     I prepared the statements and they are completely false.

5.     I used the money for my personal benefit.

6.     I 'm willfully preparing this statement to avoid publicity and your filing a criminal

complaint. I promise I will give you back your money in cash, assets, and properties. This

transfer will start on Monday, September 15, 2014.

7.     First thing on Monday, I will talk to Atty. Briseno to initiate the transfers and process.

                                                 11
Sincerely,

Armando .T. Hernandez"

       Examination of the bank records has determined that HERNANDEZ directed M. Saldivar

and other members of his family to deposit money into an account at Frost Bank entitled the

"Capital in Movement" account.       The Capital in Movement account belonged to Capital in

Movement LLC, a company established by HERNANDEZ. Gregorio Medina (Medina) and

Jessica Castillo (Castillo), employees of HERNANDEZ, were the signatoties for this account.

Once money was deposited, HERNANDEZ would direct the transfer of the money to other

entities, most often to two other Frost bank accounts; one belonging to Regina Capital Investment

LLC (Regina), and the other belonging to Corporate Values Management, LLC (Corporate

Values). Regina was formed by Medina. Medina and Castillo are listed as the managers and

accountant Juan Carlos Almanza (Almanza) is listed as the registered agent. Similarly, Corporate

Values was formed by Medina. Medina and Castillo arc listed as the managers and Almanza is

listed as the registered agent. Although Medina and Castillo were employees of HERNANDEZ

at the time that the companies were formed and the accounts were opened at Frost Bank,

HERNANDEZ's name is not associated with the paperwork for either the companies or the

accounts during this petiod and his ownership interest is concealed.

       Once money was transferred from the Capital in Movement account to either the Regina or

Corporate Values accounts, the money would then be used to pay the personal expenses of

HERNANDEZ, including loans, meeting payroll, paying Vetizon and AT&T bills, utility and

credit card bills, and transfers to other of IffiRNANDEZ's personal accounts. The Regina and

Corporate Values accounts were designed solely to conceal the transfer of money from the Capital

in Movement account to HERNANDEZ's personal use.

                                                12
        On November 27, 2013, HERNANDEZ directed that $37,000.00, money previously

received through the fraudulent scheme from M. Saldivar, be transferred from the Capital in

Movement account to the Regina account. The transfer was accomplished on that date and the

money was subsequently used to pay HERNANDEZ's personal debts.

       HERNANTIEZ was aware that the funds being transferred to the Regina account on the

date in question were the proceeds of a specified unlawful activity, to wit: wire fraud.        He

knowingly conducted the transaction with the intent to conceal the true source, ownership and

control ofthe proceeds.

Voluntariness

       In entering into this Plea Bargain Agreement, agreeing to plead guilty, and waiving the

rights set forth above, the Defendant affirms the follo~~ving:

       I. The Defendant has diswssed with his attorney the charges, the possible punishment

       upon conviction, the evidence and any defenses to the charges, and the benefits and risks of

       going to trial.

       2. The Defendant understands that he has a right to plead not guilty, and by entering this

       agreement and pleading guilty he is waiving or giving up a nun1ber of important rights,

       described above.

       3. The Defendant has had sufficient time to discuss lhe case with his attorney, and is

       satistied with the advice given by counsel.

       4.   The Defendant is not under the influence of alcohol, drugs or medicines and

       understands the gravamen of the proceedings and the importance of the decision to plead

       guilty and waive rights.



                                                  13
         5. The Defendant enters this agreement and decision to plead guilty voluntarily, and not

         on account of force, threats, promises or inducements, apart from the promises and

         inducements set forth in this agreement.

         6. The Defendant agrees to plead guilty because he is guilty ofthe offense charged.

Entire Agreement

         This Plea Bargain Agreement constitutes the entire agreement between the Defendant and

the United States Attorney's Office and is binding only upon those parties. No other promises,

inducements or agreements have been made or entered into between the parties. The Court may

accept or reject this agreement, and may defer this decision until it has reviewed the pre-sentence

repm1. If the Court accepts the agreement, but declines to follow the government's sentencing

recommendations, the Defendant has no right to withdraw his guilty plea.




DATE I       1




 ~ -- rz-o   - 2-c     r
DATE
                                             Defendant




                                               14